Citation Nr: 1453468	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-18 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an additional extension of the delimiting date for Dependents Educational Assistance (DEA) benefits.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel








INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.  The Appellant in this case is his child.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a determination of the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that the Appellant was entitled to an extension of her delimiting date for DEA benefits from July 4, 2009, to January 27, 2012.


FINDINGS OF FACT

1.  The Appellant was born in July 1983, filed her initial application for DEA benefits in July 2000, the Veteran was found to be permanently and totally disabled for VA purposes prior to the submission of this application, and the Appellant completed her secondary schooling in June 2001.

2.  The record reflects the Appellant was initially approved for DEA benefits, with a delimiting date of July 4, 2009.

3.  The record reflects the Appellant was unable to pursue her education program due to circumstances beyond her control for a total period of 2 years, 6 months, and 23 days; and was awarded an extension of her delimiting date for DEA benefits to January 27, 2012.

4.  The record does not reflect that the Appellant has identified any dates in which she was unable to pursue her education program due to one of the legally recognized circumstances beyond her control other than what was taken into account in assigning the January 27, 2012, extended delimiting date; nor that she was enrolled in an education program as of that delimiting date and an extension was necessary to complete that semester or quarter.


CONCLUSION OF LAW

The criteria for additional extension of the delimiting date for the Appellant's DEA benefits beyond January 27, 2012, are not met.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 21.3040, 21.3041, 21.3043 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes obligations on VA in terms of its duties to notify and assist claimants.  The Board also notes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032. 

Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)."  In this case, the record does not reflect the Appellant's formal claim for DEA benefits was incomplete.  Rather, as detailed below, the resolution of this case depends upon the delimiting date for such benefits.

The Board further notes that the provisions of the VCAA have no effect on an appeal, as in the case here, where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230   (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  In any event, the Appellant has not demonstrated any prejudice with regard to the content or timing of any notice or lack thereof.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board adds that general due process considerations have been satisfied.  See 38 C.F.R. § 3.103.  The Appellant has been provided ample opportunity to present evidence and argument in support of this claim, and she has in fact done so to include in her Notice of Disagreement (NOD) and June 2012 Substantive Appeal.  She has indicated that no hearing is desired in conjunction with this appeal.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A)(ii); 38 C.F.R. § 21.3021(a)(1)(iii). 

In this case, the Appellant's basic eligibility for DEA benefits is not in dispute, as this matter has already been decided in her favor.  Rather, the dispute in this case arises from the delimiting date of these benefits.

Under the law, an eligible person's period of eligibility generally begins on the person's 18th birthday, or on the successful completion of the child's secondary schooling, whichever occurs first.  See 38 U.S.C.A. § 3512(a); 38 C.F.R. 
§§ 21.3040(a), 21.3041(a).

An exception to the general rule for a beginning date provides, in part, that if a permanent and total disability rating occurs after the eligible person's 18th birthday, but before their 26th birthday, then the period of eligibility shall end 8 years after the date that is elected by that person to be the beginning date of entitlement under 38 U.S.C.A. § 3511 or subchapter V of Chapter 35 of Title 38.  See 38 U.S.C.A. 
§ 3512(a)(3); 38 C.F.R. § 21.3041(a)(2)(ii).  The period of eligibility ends with the earlier of the date the veteran is no longer rated permanently and totally disabled or 8 years after the beginning date elected.  The eligible person can elect as a beginning date the effective date of the permanent and total rating, the date VA notifies the veteran of the rating, or any date in between.  38 C.F.R. 
§ 21.3041(a)(2)(ii). (The Board notes that subchapter V pertains to special restorative training and such an element is not applicable in this case.  See 38 U.S.C.A. §§ 3540-3542; 38 C.F.R. § 21.3300.  Thus, the normal period of eligibility can go beyond the eligible person's 31st birthday under certain circumstances.

In this case, the Appellant's birthday was in July 1983, and her original application for DEA benefits was received by VA in July 2000.  She also indicated on this application that she was expected to graduate from secondary schooling in June 2001.  In addition, the record reflects the Veteran was found to be permanently and totally disabled for VA purposes prior to the submission of this application.  As such, the original delimiting date was 8 years from her 18th birthday, and the facts of this case do not appear to have warranted a later delimiting date under the law.

In certain situations, the delimiting date may be modified or extended beyond an eligible person's 26th birthday, but generally not past his/her 31st birthday.  38 U.S.C.A. § 3512; 38 C.F.R. § 21.3041(g) . The period of eligibility ending date may be extended if an education program has been suspended due to conditions determined to be beyond the eligible person's control as listed at 38 C.F.R. 
§ 21.3043.  If it is found that a suspension of a program of education was in fact due to conditions beyond the eligible person's control, then the ending date may be extended for the length of the period of suspension, but not beyond the eligible person's 31st birthday.  38 U.S.C.A. § 3512(c) ; 38 C.F.R. § 21.3041(g)(1) . 

The provisions of 38 C.F.R. § 21.3043 direct that for an eligible person who suspends her program due to conditions determined by VA to have been beyond her control the period of eligibility may, upon her request, be extended by the number of months and days intervening the date the suspension began and the date the reason for suspension ceased to exist.  The burden of proof is on the eligible person to establish that suspension of a program was due to conditions beyond his or her control.  The period of suspension shall be considered to have ended as of the date of the person's first available opportunity to resume training after the condition which caused it ceased to exist.  The following circumstances may be considered as beyond the eligible person's control:

(a) While in active pursuit of a program of education he or she is appointed by the responsible governing body of an established church, officially charged with the selection and designation of missionary representatives, in keeping with its traditional practice, to serve the church in an official missionary capacity and is thereby prevented from pursuit of his or her program of studies. 

(b) Immediate family or financial obligations beyond his or her control require the eligible person to take employment, or otherwise preclude pursuit of his or her program. 

(c) Unavoidable conditions arising in connection with the eligible person's employment which preclude pursuit of his or her program. 

(d) Pursuit of his or her program is precluded because of the eligible person's own illness or illness or death in his or her immediate family. 

If an eligible person's period of eligibility ending date occurs while the person is enrolled in an educational institution, VA may extend the period of eligibility (extensions may be made beyond age 31) as limited in § 21.3041(g)(2)(i), (ii).  The narrow circumstances presented in 38 C.F.R. § 21.3041(g)(2)(i) allow for an extension of the period of eligibility to the end of the course quarter or semester for a child enrolled in an educational institution that regularly operates on the quarter or semester system.  38 U.S.C.A. § 3512(a)(7). 

The above exceptions represent the only bases for extending a delimiting date.

In this case, the Appellant requested an extension of her delimiting date based upon circumstances beyond her control during the following periods: October 30, 2005, through January 22, 2006; May 20, 2006, through August 27, 2006; and from December 16, 2007, through January 10, 2010.  Based upon this information, it was determined that she was prevented from pursuing her education program due to circumstances beyond her control for a total period of 2 years, 6 months, and 23 days; and that she was entitled to an extension of her delimiting date to January 27, 2012.

The Board finds that the calculation of the period of time during which the Appellant was unable to pursue her education program due to circumstances beyond her control appears accurate.  Similarly, the addition of this period of time to the original delimiting date reflects the determination of the new delimiting date of January 27, 2012, was also accurate.  Further, there is a presumption of regularity of the administrative process that is only rebutted by clear and convincing evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (quoting United States v. Chem. Found. Ind. 272 U.S. 1, 14-15 (1926); Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Applying this presumption to the instant case, the Board finds that the Education Center accurately determined the total period the Appellant was not able to pursue her education program due to circumstances beyond her control, and that the extended delimiting date of January 27, 2012, was properly determined by adding this period to the original July 4, 2009, delimiting date.  

The Appellant has contended that she was 16 when the Veteran was assigned his permanent and total rating, and that her delimiting date should be extended by 2 years since an eligible child's period of eligibility begins on their 18th birthday.  However, as already noted above, the record reflects the Appellant's original July 2009 delimiting date was 8 years from her 18th birthday.  

The Appellant has also asserted that her illnesses have prevented her from pursuing a full-time program at certain intervals.  However, the period(s) during which she reported being unable to pursue her education due to her illnesses and other circumstances beyond her control was taken into consideration when determining the extended delimiting date of January 27, 2012; and it does not appear she identified any other relevant dates in which she was unable to pursue her education program due to circumstances beyond her control.

The Appellant further requested that her extended eligibility period begin in January 2011, and end in June 2013.  In support of this request, she reported that when she received notification of the extension in 2010 all classes had been filled, and she would not be able to start new classes until January 2011.  The Board is sympathetic to this assertion, and does not doubt her credibility on this matter.  However, it is not one of the legally recognized circumstances beyond an eligible person's control by which an extension to the delimiting date may be awarded.  See 38 C.F.R. § 21.3043.  In other words, there is no provision for extending the delimiting date to accommodate a beneficiary's lack of enrollment in an educational program at the time he or she received notification of eligibility for VA education benefits to include the delimiting date.  Further, the record does not reflect she identified any legally recognized circumstances beyond her control during the period prior to January 27, 2012, other than what was already taken into account when determining this extended delimiting date.  The Board also notes the record contains no evidence that the Appellant was enrolled in an eligible program as of the delimiting date, and that an extension was warranted to complete that semester or quarter.  See 38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041(g).

In view of the foregoing, the Board must find that the facts of this case show no legal basis to extend the delimiting date for the Appellant's DEA benefits beyond January 27, 2012.  The Board is sympathetic to the Appellant's position and the contentions she has advanced in support of her claim.  However, the fact remains she is seeking to use DEA benefits beyond a point permitted by law.  Stated another way, the Appellant's arguments essentially constitute a theory of equitable relief. Although the Board is sympathetic to the claim, the Board is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Where the law and not the evidence is dispositive of the issue before the Board, as is the case here, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


